Exhibit 10.3

 

CHASE CORPORATION

 

RESTRICTED STOCK AGREEMENT UNDER THE 2005 INCENTIVE PLAN

FOR NON EMPLOYEE DIRECTORS

 

This Restricted Stock Agreement (the “Agreement”), dated as of                 ,
is by and between Chase Corporation (the “Company”) and                    (the
“Restricted Stockholder”).

 

1.             Grant of Award.  Pursuant to the terms of the Chase Corporation
2005 Incentive Plan (the “Plan”), effective as of                      (the
“Grant Date”), the Company hereby grants to the Restricted Stockholder an award
of             shares of the Company’s common stock, par value $.10 per share,
subject to the terms and conditions of this Agreement and the Plan.  As more
fully described below, the shares granted hereby are subject to forfeiture by
the Restricted Stockholder if certain criteria are not satisfied.

 

2.             Restrictions on Stock.  Until the termination of restrictions as
provided in Section 3 hereof, the Restricted Stock may not be sold, assigned,
transferred, pledged or otherwise encumbered except as provided in this
Agreement.  No rights or interests of the Restricted Stockholder under this
Agreement or under the Plan may be assigned, encumbered or transferred other
than (i) to the extent permitted and in accordance with such procedures adopted
by the Administrator from time to time and (ii) by will or the laws of descent
and distribution.  The naming of a designated beneficiary will not constitute a
transfer.

 

3.             Termination of Restrictions.

 

(a)           Vesting.  The Restricted Stock Award shall vest and become
nonforfeitable and all restrictions set forth in Sections 2 and 3 hereof shall
lapse, on                                              (the “Vest Date”),
provided the Restricted Stockholder’s status as a director of the Company has
not terminated or ceased on or prior to the Vest Date.

 

(b)           Termination of Service.  If the Restricted Stockholder’s status as
a director of the Company is terminated prior to the Vest Date by reason of the
Restricted Stockholder’s retirement, death or disability (as determined by the
Administrator) or the Company terminating his service without cause, the
Restricted Stock Award shall vest, pro-rated on the date service is terminated,
and the restrictions on the pro-rated vested shares shall lapse on the date of
termination of service.  If the Restricted Stockholder’s status as a director of
the Company is terminated by the Restricted Stockholder or by the Company for
cause prior to the Vest Date, the Restricted Stock Award will immediately and
irrevocably be forfeited and neither the Restricted Stockholder nor any
successors, heirs, assigns, or legal representatives of the Restricted
Stockholder shall thereafter have any further rights or interest in such
forfeited Restricted Stock or the certificates thereof.

 

(c)           Acceleration of Vesting upon Change in Control.  Unless otherwise
provided for in the vote granting such restricted stock, upon the consummation
of a transaction resulting in a Change in Control of the Company prior to the
Vest Date, all restrictions remaining on any Restricted Stock shall lapse.

 

--------------------------------------------------------------------------------


 

4.             Rights as Stockholder.  Upon the issuance of a certificate or
certificates representing the Restricted Stock, the Restricted Stockholder shall
thereupon be a stockholder and, subject to the provisions of Sections 2 and 3
hereof, have all the rights of a stockholder with respect to such Restricted
Stock, including the right to vote and receive all dividends or other
distributions made or paid with respect to such Restricted Stock; provided,
however, that such Restricted Stock and any new, additional or different
securities the Restricted Stockholder may become entitled to receive with
respect to such Restricted Stock by virtue of a stock split, dividend or other
change in the corporate or capital structure of the Company shall be subject to
the vesting and forfeiture provisions, restrictions on transfer and other
restrictions set forth in this Agreement and the Plan.

 

5.             Stock Certificates; Legend.  Certificates for Restricted Stock
shall be issued in the Restricted Stockholder’s name and shall be held by the
Company until the Restricted Stock shall become vested and all restrictions
thereon have lapsed.  The Company shall serve as attorney-in-fact for the
Restricted Stockholder during the period during which the shares of Restricted
Stock are unvested with full power and authority in the Restricted Stockholder’s
name to assign and convey to the Company any Restricted Stock held by the
Company for the Restricted Stockholder if the Restricted Stockholder forfeits
the shares under the terms of the this Agreement and the Plan.  Certificates
representing the Restricted Stock shall bear the following legend:

 

“The Shares represented by this Stock Certificate have been granted as
restricted stock under the Chase Corporation 2005 Equity Incentive Plan.  The
Shares represented by this Stock Certificate may not be sold, exchanged,
assigned, transferred, pledged, hypothecated or otherwise encumbered or disposed
of unless the restrictions set forth in the Restricted Share Agreement between
the registered holder of these Shares and Chase Corporation shall have lapsed.

 

Upon the vesting of the Restricted Stock, the Company shall so notify the
Secretary of the Company and the Secretary shall obtain from the Company
certificates representing all such shares that have vested, which certificates
shall not bear any restrictive endorsement making reference to this Agreement,
and shall deliver such certificates to the Restricted Stockholder.

 

6.             No Right to Continued Service.  This Agreement shall not confer
upon the Restricted Stockholder any right with respect to continuance of
  service with, the Company, nor shall it interfere in any way with the right of
the Company to terminate the Restricted Stockholder’s service at any time and
for any reason.

 

7.             Adjustment to Common Stock.  In the event of any stock split,
stock dividend, recapitalization, reorganization, merger, consolidation,
combination, exchange of shares, liquidation, spin-off or other similar change
in capitalization or event, or any distribution to holders of Common Stock other
than a normal cash dividend, the Committee shall make approximate and equitable
adjustments in the Restricted Stock corresponding to adjustments made by the
Committee in the number and kind of shares which may be issued under the Plan. 
Any new, additional or different securities to which the Restricted Stockholder
shall be entitled in respect of Restricted Stock by reason of such adjustment
shall be deemed to be Restricted Stock and shall be subject to the same terms,
conditions and restrictions as the Restricted Stock so adjusted.

 

--------------------------------------------------------------------------------


 

8.             Withholding Taxes.  The Restricted Stockholder acknowledges that
the Company is not responsible for the tax consequences to the Restricted
Stockholder of the granting or vesting of the Restricted Stock, and that it is
the responsibility of the Restricted Stockholder to consult with the Restricted
Stockholder’s personal tax advisor regarding all matters with respect to the tax
consequences of the granting and vesting of the Restricted Stock.  The Company
shall have the right to deduct from the Restricted Stock or any payment to be
made with respect to the Restricted Stock any amount that federal, state, local
or foreign tax law required to be withheld with respect to the Restricted Stock
or any such payment.  Alternatively, the Company may require that the Restricted
Stockholder, prior to or simultaneously with the Company incurring any
obligation to withhold any such amount, pay such amount to the Company in cash
or in shares of the Company’s Common Stock (including shares of Common Stock
retained from the Restricted Share Award creating the tax obligation), which
shall be valued at the Fair Market Value of such shares on the date of such
payment.  In any case where it is determined that taxes are required to be
withheld in connection with the issuance, transfer or delivery of the shares,
the Company may reduce the number of shares so issued, transferred or delivered
by such number of shares as the Company may deem appropriate to comply with such
withholding.  The Company may also impose such conditions on the payment of any
withholding obligations as may be required to satisfy applicable regulatory
requirements under the Exchange Act.

 

9.             Governing Law.  This Agreement shall be construed and
administered in accordance with and governed by the laws of the Commonwealth of
Massachusetts, without giving effect to any conflict or choice of laws
provisions thereof that would cause the application of the domestic substantive
laws of any other jurisdiction.

 

10.           Notice of Election Under Section 83(b). If the Restricted
Stockholder makes an election under Section 83(b) of the Internal Revenue Code
of 1986, as amended, and the regulations and rulings promulgated thereunder, he
will provide a copy thereof to the Company within thirty days of the filing of
such election with the Internal Revenue Service.

 

11.           Notices.  Any notice hereunder to the Company shall be addressed
to the Company at its principal business office, 26 Summer Street, Bridgewater,
Massachusetts 02324. Attention Chief Financial Officer, and any notice hereunder
to the Restricted Stockholder shall be sent to the address reflected on the
records of the Company, subject to the right of either party to designate at any
time hereafter in writing some other address.

 

12.           Amendment of Agreement.  The Company may amend, modify or
terminate this Agreement, provided that the Restricted Stockholder’s consent to
such action shall be required unless the Company determines that the action,
taking into account any related action, would not materially and adversely
affect the Restricted Stockholder.

 

13.           Successors and Assigns; No Third Party Beneficiaries.  Except as
otherwise expressly provided herein, the provisions hereof shall inure to the
benefit of, and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto.  There are no third party beneficiaries of
this Agreement.

 

14.           Entire Agreement.  This Agreement and the Plan constitute the full
and entire understanding and agreement of the parties with regard to the
Restricted Stock and supersede in their entirety all other prior agreements,
whether oral or written, with respect thereto.

 

--------------------------------------------------------------------------------


 

15.           Severability.  In case any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions of this Agreement shall not in any way be affected or
impaired thereby, and each provision of this Agreement shall be enforced to the
fullest extent permitted by law.

 

16.           Waivers.  Any waiver by the Company of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach of such provision or any other provision hereof.

 

17.           Defined Terms.  Capitalized terms used but not defined in this
Agreement will have the meanings specified in the Plan.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as a sealed
instrument as of the          day of                       , 200     .

 

 

RESTRICTED STOCKHOLDER

 

CHASE CORPORATION

 

 

 

 

 

 

By:

 

 

By:

 

 

Signature

 

 

Signature

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

 

Address:

 

 

Title:

 

 

--------------------------------------------------------------------------------